Citation Nr: 1645368	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976, with additional service in the Army Reserve from November 1976 to January 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a July 2014 videoconference hearing before the undersigned Veterans Law Judge. The hearing transcript has been associated with the claims file.

In a September 2015 decision, the Board denied service connection for an acquired psychiatric disorder, to include anxiety and depression, which the Veteran then appealed to the United States Court of Appeals for Veterans Claims (the Court or CAVC). In June 2016, the Court, based on a Joint Motion for Partial Remand, vacated the Board's denial and remanded the issue for further action and reconsideration. 

In the September 2015 decision, the Board also denied service connection for bilateral hearing loss and for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), and in a separate September 2015 decision, the Board denied entitlement to nonservice-connected (NSC) pension. However, in the June 2016 Joint Motion for Partial Remand, the parties moved the Court not to disturb these determinations, as the Veteran expressly noted that he does not intend to pursue the appeal of these issues. See Pederson v. McDonald, 27 Vet. App. 276, 281 (2015). 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current acquired psychiatric disorder, to include depression and anxiety, is due to conflicts and treatment during his period of active duty service from September 1974 to September 1976. Specifically, at the June 2014 videoconference hearing, the Veteran testified that he enlisted as a truck driver in the U.S. Army, but that he was sent to infantry, and that he had an attitude in service as a result of him not wanting to be there. Consequently, the Veteran was sent to correctional custody and asserts that he had conflicts with a drill sergeant. The Veteran further testified that he experienced symptoms of depression and anxiety in service because he wanted out of the service, and that he continues to have symptoms of anxiety. However, at a December 2014 VA examination, the Veteran reported that his psychiatric disorder had its onset post service, after retiring from the Army Reserve in 2003.

In the September 2015 decision, the Board denied the matter because the Board found that the weight of the competent, credible, and probative evidence of record did not establish a nexus between the Veteran's currently acquired psychiatric disorder and active duty service or a period of active duty for training. In the September 2015 decision, the Board considered the record in its entirety, and specifically noted conflicting medical opinions with regard to whether the Veteran's current depression and anxiety are related to service. 

An August 2013 opinion from private psychologist, Dr. Z., indicated that the incidents in service, to include his Army recruiter's misleading treatment in placing him in the infantry, played a main contributory role in the Veteran's current depression and anxiety. In contrast, a December 2014 VA examiner opined that it is less likely as not that the Veteran's diagnosed acquired psychiatric disorder was caused by or is related to his time in active duty military service. The VA examiner found that the private report from Dr. Z. lacked attention to other major stressors and possible contributors to the Veteran's psychiatric disorder. As set forth in the September 2015 decision, the Board found that the weight of the probative evidence of record did not establish a nexus.

However, as noted in the Introduction, in February 2016, the Court, based on a Joint Motion for Partial Remand, vacated the Board's denial and remanded the issue, finding the December 2014 VA examination to be inadequate because the examiner did not provide a rationale for the opinion. 

Although the December 2014 VA examiner opined that "it is less likely as not" that the Veteran's diagnosed acquired psychiatric disorder was caused or related to his time in active duty military service, the December 2014 VA examiner's rationale is conclusory in nature. The December 2014 VA examiner attributed the Veteran's current anxiety and depressive symptoms to life factors (such as divorce, employment instability, and financial hardships) and not to his military service, but did so without explanation or support. 

As the Court held in Nieves-Rodriguez v. Peake , "[t]hat the medical expert is suitably qualified and sufficiently informed are threshold considerations; most of the probative value of a medical opinion comes from its reasoning" and "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion." Nieves-Rodriguez v. Peake, 22 Vet App 295, 204 (2008); see also 38 C.F.R. § 4.2 ("If . . . the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."). Moreover, as noted in the Joint Motion for Partial Remand, the Veteran's service treatment records have been determined to be unavailable in this case, and therefore, the Board is under a "heightened duty to consider and discuss the evidence of record and supply well-reasoned bases for its decision as a consequence of the missing [service treatment records]." Washington v. Nicholson, 19 Vet. App. 362, 371 (2005). Therefore, the Board remands this matter for an addendum opinion that contains a complete rationale.


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and private treatment records pertaining to the Veteran's acquired psychiatric disorder, to include depression and anxiety. Should they exist, associate the records with the Veteran's electronic claims file.

2. Thereafter, arrange for the Veteran's electronic claims file, including a copy of this remand and the transcript of the June 2014 videoconference hearing, to be reviewed by the VA examiner who prepared the September 2015 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum. The VA examiner must review Dr. Z.'s August 2013 private evaluation and any additional evidence associated with the claims file, to include any additional treatment records. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination. 

Following review of the claims file, the examiner should render opinion as to the following: period of
active duty for training
Whether it is at least as likely as not (50 percent or greater likelihood) that the acquired psychiatric disorder, to include depression and anxiety, was incurred in service, or during a period of active duty for training, to include as a result of the Veteran's treatment and conflicts in service. 

When considering this questions, the examiner is to carefully consider all lay statements of record, VA treatment records, and private treatment records and evaluations. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide a rationale for the opinions. The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

3. After ensuring compliance with the instructions above, readjudicate the issue on appeal. If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate time for response before the case is returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




